DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Special Status
The present application has been accorded “special” status as participating in the Track One program.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2022 is being considered by the examiner.

Response to Amendment / Arguments
The response and amendments, filed 10/12/2022, has been entered. Claims 1, 7, 10, and 19 are amended, claims 1, 3-5, 7-19, and 21-23 are pending upon entry of this Amendment. The previous 112 (b) rejections of claim 7 is withdrawn due to amendment, the 112 (f) interpretation of claims 1, 7-10 and 15-19 in the previous office action remains. Applicant’s arguments regarding the prior art rejections of claims have been fully considered but are moot because amendments necessitated new ground of rejection.

Claim objections
Claims 19 and 21-23 are objected because of minor informalities:
Claim 19, line 5 “the amount of material” should read as “an amount of material”.
Claims 21-23 are objected because of their dependencies.
Appropriate action is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8-12, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20120074325 A1, “Johnson”) in view of newly cited Enguist et al. (US20180313749A1, “Enguist”), and CENG* (CN 101380541 A, “CENG”). 

*machine translation cited with foreign document and utilized for providing English citations 

Regarding independent claim 1,
 Johnson in Figures 1-2 (see reproduced figure by Examine below) discloses a gas exchange analysis system, the system comprising: a first water vapor sensor (50- ¶0007 and ¶0029  gas analyzer e.g., Infra-Red Gas Analyzer or IRGA) configured to receive the flow of a gas from a first gas flow line (27) and configured to measure a first concentration of water vapor (¶0007) in the gas received from the first gas flow line (27); a sample chamber (30) configured to hold a sample (Leaf in Leaf chamber 30) capable of adding or removing water from the gas (¶0003-¶0004; a second water vapor sensor (40) configured to measure a second concentration of water vapor in the gas exiting the sample chamber (30); and a component (15) in the first gas flow line (17/27) before the first water vapor sensor (50).
   Johnson fails to disclose 1) the component including an amount of material configured to act as a low pass filter for water vapor content in the flow of the gas, wherein the amount of the material is selected to control a rate of fluctuations in water vapor content in the flow of the gas are reduced for components downstream from the component in the gas exchange system, 2) wherein the material absorbs water in the presence of a positive water concentration gradient and desorbs water in the presence of a negative water concentration gradient. 
Regarding item 1):

Johnson also pertinently teaches (¶0009- the accuracy in measuring the difference is more critical than measuring the absolute concentration of either. Diffusive parasitic sources and/or sinks present in the tubing, connectors, and fittings that supply the head with the sample and reference gas streams can compromise measurement accuracy).
   Enguist in Figs. 1-2 teaches a component 28 including an amount of material (e.g., ¶0012- a surface-active material, a cigarette filter material, active carbon material and/or silica gel) configured to act as a low pass filter (e.g., ¶0010 ¶0014) for water vapor content in the flow of the gas (a low-pass filter to slow down the changes in, for example, the humidity of the gas when switching between the sample gas inlet and the reference gas inlet), wherein the amount of the material is selected to control a rate of fluctuations (¶0015 low pass filter material such as silica gel NOT used to dry gas BUT to dampen or slow down changes or fluctuations of water vapor content as cited in ¶0014) in water vapor content in the flow of the gas are reduced for components (such as detector 24) downstream from the component in the gas exchange system (e.g., ¶0015- capacity of the humidity filter needs to be large enough to dampen changes in humidity when the gas modulation valve switches between the sample gas inlet and the reference gas inlet ¶0016 and ¶0025-¶0026 The humidity filter is not used to dry the gas but low-pass filter effect of the humidity filter only occurs in combination with the gas modulation valve switching between humid gas and reference gas of less humidity, slows down the changes in humidity due to the gas modulation, thereby acting as a humidity low-pass filter, and slow down humidity changes).
  In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Johnson and Enguist to use Enguist’s component (low gas filter 28) including an amount of material (e.g. Silica gel) configured to act as a low pass filter for water vapor content in Johnson’s flow of the gas, wherein the amount of the material is selected to control a rate of fluctuations in water vapor content in the flow of the gas are reduced for components downstream from the component in Johnson’s gas exchange system. One of ordinary skill in the art would know that, for improved accuracy, any increase or decrease in water vapor concentration from any source other than the plant should be prevented/controlled. 

    PNG
    media_image1.png
    628
    1129
    media_image1.png
    Greyscale


Regarding item 2):
Examiner holds that it is well known in the art that materials such as Enguist’s silica gel as selective filter absorbs water in the presence of a positive water concentration gradient and desorbs water in the presence of a negative water concentration gradient. 

First:
CENG in ¶0005  last seven lines teaches : improvement of instruments that uses Nafion membrane and “Using the partial pressure difference generated by the water vapor concentration difference on both sides of the Nafion membrane as the driving potential, the water vapor in the air diffuses and transfers from the high concentration side to the low concentration side to reduce rapidly and balance the humidity of the gas in the sampling gas path, so that the measurement results can more accurately reflect the real atmospheric particles”.

Second:
It is an implicit/inherent property of Nafion selectively exchanges water vapor in the presence of a concentration gradient following first order kinetics, and equilibrium is reached within milliseconds as supported by the instant application (¶0029 of PG-PUB). In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Johnson’s component combined with Enguist’s silica gel or any similar material (Nafion) as low pass filter wherein the material (silica gel or similarly Nafion) absorbs water in the presence of a positive water concentration gradient and desorbs water in the presence of a negative water concentration gradient as taught by CENG. One of ordinary skill in the art would have been motivated to make this modification so that the measurement results can more accurately reflect the real atmospheric particles.

Regarding claim 3 which depends on claim 1, Johnson combined with Enguist fail to disclose the material includes a Nafion structure.
CENG teaches the material includes a Nafion structure (¶0005).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine CENG’s Nafion structure with Johnson’s system combined with Enguist for same combination and motivation as put forth in the independent claim 1.

Regarding claim 4 which depends on claim 3, 
Johnson combined with Enguist fail to disclose the structure is selected from the group consisting of a bead, a tube and a flat membrane. 
CENG teaches the structure is selected from the group consisting of a tube (¶0005- NafionTM tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CENG’s Nafion structure that are in different structure groups including tubes for Jonson’s combined with Enguist component. One of ordinary skill in the art would have been motivated to make this modification in order to buffer water from flow inlet gas and improve the accuracy of results of measurements of water vapor concentration added or removed from the plants in sample chamber.
Furthermore, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the present case, Nafion in the form of tubes are a commercially available and easily obtainable shape.

Regarding claim 8 which depends on claim 1, 
 Johnson discloses sample includes a photosynthesis and/or transpiration capable material (Leaf in Leaf chamber is photosynthesis).  

Regarding claim 9 which depends on claim 1, 
 Johnson discloses wherein the first water vapor sensor includes one of an optical absorption gas analyzer (¶0007- e.g., Infra-Red Gas Analyzer or IRGA) which measures constituent gas concentrations (CO2 and H2O) and wherein the second water vapor sensor includes one of an optical absorption gas analyzer (¶0007).

Regarding independent claim 10,
  Johnson in Figures 1-2 discloses a method of reducing fluctuations water content in a gas exchange measurement system, the method comprising: providing an incoming airstream (27) to a first water vapor sensor (50- ¶0007 and¶0029 gas analyzer e.g., Infra-Red Gas Analyzer or IRGA) and a component (15).
 Johnson in ¶0029 teaches gas sources would include reservoirs of CO2 and H2O, and conditioning equipment for conditioning each gas concentration.
Johnson fails to disclose an incoming airstream having a variable water vapor content , reducing water vapor content fluctuations in the incoming airstream using a component including a material that acts as a low pass filter for water vapor content and absorbs or desorbs water in the presence of a water concentration gradient, wherein the amount of the material is selected to control a rate of fluctuations in the variable water vapor content in the incoming airstream propagated to the first water vapor sensor and other components downstream from the component in the gas exchange system.
Enguist  in Figs.1-2 teaches an incoming airstream 22 having a variable water vapor content (see reproduced figure by Examine also e.g.,¶0002¶0014- gas flow 33 alternately connected to the sample gas inlet and to the reference gas inlet by the gas modulation valve 16 so that the humidity is changing while switching gas), reducing water vapor content fluctuations (e.g.,¶0014-¶0015- a low-pass filter to slow down the changes in, for example, the humidity of the gas when switching between the sample gas inlet and the reference gas inlet) in the incoming airstream 22 using a component (28- low pass filter) including a material (e.g., ¶0012 silica gel) that acts as a low pass filter for water vapor content  (¶0014-¶0015) ), wherein the amount of the material is selected to control a rate of fluctuations (¶0015 low pass filter material such as silica gel NOT used to dry gas BUT to dampen or slow down changes or fluctuations of water vapor content as cited in ¶0014))in water vapor content in the flow of the gas are reduced for components (such as detector 24) downstream from the component in the gas exchange system (e.g., ¶0015- capacity of the humidity filter needs to be large enough to dampen changes in humidity when the gas modulation valve switches between the sample gas inlet and the reference gas inlet ¶0016 and ¶0025-¶0026 The humidity filter is not used to dry the gas but low-pass filter effect of the humidity filter only occurs in combination with the gas modulation valve switching between humid gas and reference gas of less humidity, slows down the changes in humidity due to the gas modulation, thereby acting as a humidity low-pass filter, and slow down humidity changes).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Johnson and Enguist to use Enguist’s component including an amount of material configured to act as a low pass filter for water vapor content in Johnson’s flow of the gas and reducing water vapor content fluctuations in the incoming airstream, wherein the amount of the material is selected to control a rate of fluctuations in water vapor content in the flow of the gas are reduced for components downstream from the component in the gas exchange system. One of ordinary skill in the art would know that, for improved accuracy, any increase or decrease in water vapor concentration from any source other than the plant should be prevented/controlled. 
Examiner holds that it is well known in the art that materials such as Enguist’s silica gel or selective filter absorbs water in the presence of a positive water concentration gradient and desorbs water in the presence of a negative water concentration gradient. In support of this note:

First:
CENG in ¶0005  last seven lines teaches : improvement of instruments that uses Nafion membrane and “Using the partial pressure difference generated by the water vapor concentration difference on both sides of the Nafion membrane as the driving potential, the water vapor in the air diffuses and transfers from the high concentration side to the low concentration side to reduce rapidly and balance the humidity of the gas in the sampling gas path, so that the measurement results can more accurately reflect the real atmospheric particles”.
Second:
It is an implicit/inherent property of Nafion selectively exchanges water vapor in the presence of a concentration gradient following first order kinetics, and equilibrium is reached within milliseconds as supported by the instant application (¶0029 of PG-PUB) In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Johnson’s component combined with Enguist’s silica gel or any similar material (Nafion) as low pass filter wherein the material (silica gel or similarly Nafion) absorbs water in the presence of a positive water concentration gradient and desorbs water in the presence of a negative water concentration gradient as taught by CENG. One of ordinary skill in the art would have been motivated to make this modification so that the measurement results can more accurately reflect the real atmospheric particles.

Regarding claim 11 which depends on claim 10, 
 Johnson combined with Enguist fail to disclose the material includes a Nafion structure.  
CENG teaches the material includes a Nafion structure (¶0005).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ceng’s Nafion structure with Johnson’s system modified with Enguist for same combination and motivation as put forth in the independent claim.

Regarding claim 12 which depends on claim 11, 
 Johnson combined with Enguist fail to disclose the structure is selected from the group consisting of a bead, a tube and a flat membrane. 
CENG teaches the structure is selected from the group consisting of a tube (¶0005- Nafion™ tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CENG’s Nafion structure that are in different structures including tubes for Jonson’s component modified by Enguist’s low pass filter. One of ordinary skill in the art would have been motivated to make this modification in order to buffer water from flow inlet gas and improve the accuracy of results of measurements of water vapor concentration added or removed from the plants in sample chamber.
Furthermore, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the present case, Nafion in the form of tubes are a commercially available and easily obtainable shape.

Regarding claim 15 which depends on claim 11, Johnson discloses the first water vapor sensor (50- ¶0007 and ¶0029 gas analyzer e.g., Infra-Red Gas Analyzer or IRGA) is configured to measure a first concentration value of water vapor (e.g.,¶0007) in the airstream entering a sample chamber (30), and wherein the other components downstream of the component (15) include at least: the sample chamber (30), configured to hold a sample capable of adding or removing water from the airstream (¶00019), and a second water vapor sensor (40) configured to measure a second concentration value of water vapor (¶0007) in the airstream exiting the sample chamber (30).

Regarding claim 16 which depends on claim 15, Johnson further discloses wherein the first water vapor sensor includes one of an optical absorption gas analyzer (¶0007- e.g., Infra-Red Gas Analyzer or IRGA) which measures constituent gas concentrations (CO.sub.2 and H.sub.2O) the second water vapor sensor includes one of an optical absorption gas analyzer (¶0007).


Regarding claim 17 which depends on claim 15, Johnson further discloses continuously (¶0003, ¶0037) measuring the first water vapor concentration with the first water vapor sensor (50) and continuously measuring the second water vapor concentration with the second water vapor sensor (40) as the airstream continuously (¶0003, ¶0037) flows through or by the component, the first water vapor sensor, the sample chamber (30) and the second water vapor sensor.


  Regarding claim 18 which depends on claim 10, 
 Johnson discloses the first water vapor sensor (50) is configured to measure a first concentration value of water vapor (¶0007) in the airstream (27) exiting the component (15), and wherein the other components downstream of the component (15) include at least: the sample chamber (30), configured to receive the airstream exiting the component (15) and to hold a sample (Leaf in leaf chamber 30) capable of adding or removing water from the airstream (¶0009), and a second water vapor sensor (40) configured to measure a second concentration value of water vapor (¶0007) in the airstream (17) exiting the sample chamber (30).  

Regarding independent claim 19,
 Johnson discloses in figures 1-2  gas exchange analysis system, the system comprising: a component (15),  wherein the components downstream of the component (15) include: a first water vapor sensor (50) configured to receive the flow (27) of the gas from the component (15) and configured to measure a first concentration of water vapor (¶0007,¶0029) in the gas; a sample chamber (30) configured to hold a sample (Leaf in Leaf chamber 30) capable of adding or removing water vapor from the gas( ¶0009) entering the sample chamber (30), and to receive the flow of the gas (17) from the component (15); and a second water vapor  sensor ( 40) configured to measure a second concentration of water vapor (¶0007,¶0029) in the gas exiting (17) the sample chamber (30).  
Johnson fails to disclose 1) the component including a material configured to act as a low pass filter for water vapor content in the flow of the gas, wherein the amount of the material is selected to control a rate of fluctuations in water vapor content in the flow of the gas propagated to components downstream from the component in the gas exchange system; 2) wherein the material absorbs water in the presence of a positive water concentration gradient and desorbs water in the presence of a negative water concentration gradient.  
Regarding item 1):

Johnson also pertinently teaches (¶0009- the accuracy in measuring the difference is more critical than measuring the absolute concentration of either. Diffusive parasitic sources and/or sinks present in the tubing, connectors, and fittings that supply the head with the sample and reference gas streams can compromise measurement accuracy).

Enguist in Figs. 1-2 teaches a component 28 including an amount of material (e.g., ¶0012- a surface-active material, a cigarette filter material, active carbon material and/or silica gel) configured to act as a low pass filter (e.g., ¶0010 ¶0014) for water vapor content in the flow of the gas (a low-pass filter to slow down the changes in, for example, the humidity of the gas when switching between the sample gas inlet and the reference gas inlet), wherein the amount of the material is selected to control a rate of fluctuations (¶0015 low pass filter material such as silica gel NOT used to dry gas BUT to dampen or slow down changes or fluctuations of water vapor content as cited in ¶0014) in water vapor content in the flow of the gas are reduced for components (such as detector 24) downstream from the component in the gas exchange system (e.g., ¶0015- capacity of the humidity filter needs to be large enough to dampen changes in humidity when the gas modulation valve switches between the sample gas inlet and the reference gas inlet ¶0016 and ¶0025-¶0026 The humidity filter is not used to dry the gas but low-pass filter effect of the humidity filter only occurs in combination with the gas modulation valve switching between humid gas and reference gas of less humidity, slows down the changes in humidity due to the gas modulation, thereby acting as a humidity low-pass filter, and slow down humidity changes).
   In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Johnson and Enguist to use Enguist’s component (low gas filter 28) including an amount of material (e.g. Silica gel) configured to act as a low pass filter for water vapor content in Johnson’s flow of the gas, wherein the amount of the material is selected to control a rate of fluctuations in water vapor content in the flow of the gas are reduced for components downstream from the component in Johnson’s gas exchange system. One of ordinary skill in the art would know that, for improved accuracy, any increase or decrease in water vapor concentration from any source other than the plant should be prevented/controlled. 

    PNG
    media_image1.png
    628
    1129
    media_image1.png
    Greyscale

Regarding item 2):
Examiner holds that it is well known in the art that materials such as Enguist’s silica gel as selective filter absorbs water in the presence of a positive water concentration gradient and desorbs water in the presence of a negative water concentration gradient. 


First:
CENG in ¶0005  last seven lines teaches : improvement of instruments that uses Nafion membrane and “Using the partial pressure difference generated by the water vapor concentration difference on both sides of the Nafion membrane as the driving potential, the water vapor in the air diffuses and transfers from the high concentration side to the low concentration side to reduce rapidly and balance the humidity of the gas in the sampling gas path, so that the measurement results can more accurately reflect the real atmospheric particles”.
Second:
It is an implicit/inherent property of Nafion selectively exchanges water vapor in the presence of a concentration gradient following first order kinetics, and equilibrium is reached within milliseconds as supported by the instant application (¶0029 of PG-PUB) In view of the above,
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Johnson’s component combined with Enguist’s silica gel or any similar material (Nafion) as low pass filter wherein the material (silica gel or similarly Nafion) absorbs water in the presence of a positive water concentration gradient and desorbs water in the presence of a negative water concentration gradient as taught by CENG. One of ordinary skill in the art would have been motivated to make this modification so that the measurement results can more accurately reflect the real atmospheric particles.

Regarding claim 21 which depends on claim 19, Johnson combined with Enguist fail
to disclose the material includes a Nafion structure.  
CENG teaches the material includes a Nafion structure (¶0005).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine CENG’s Nafion structure with Johnson’s system for same combination and motivation as put forth in the independent claim.

Regarding claim 22 which depends on claim 19, Johnson combined with Enguist fail to disclose the structure is selected from the group consisting of a bead, a tube and a flat membrane. 
CENG teaches the structure is selected from the group consisting of a tube (¶0005- NafionTM tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CENG’s Nafion structure that are in different structure groups including tubes for Jonson’s component. One of ordinary skill in the art would have been motivated to make this modification in order to buffer water from flow inlet gas and improve the accuracy of results of measurements of water vapor concentration added or removed from the plants in sample chamber.
Furthermore, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the present case, Nafion in the form of tubes are a commercially available and easily obtainable shape.

Claims 5, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson , Enguist, and CENG as applied to claims 1, 10, and 19 above, and further in view of Davis et al. (US 20200377927 A1, “Davis”).

Regarding claim 5 which depends on claim 1,
 Johnson combined with Enguist fail to disclose the material includes one or a plurality of Nafion beads. 
 CENG teaches Nafion as a  component (¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine CENG’s Nafion with Johnson’s system combined with low pass filter of Enguist for the same combination and motivation provided for independent claim 1.
Johnson as modified by Enguist and CENG fails to explicitly teach wherein the Nafion material is a plurality of Nafion beads.
Davis teaches beads as a molecular sieve resin beads for adsorption (¶0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Davis’s beads for Nafion in Johnson’s (modified by CENG) low pass filter component. One of ordinary skill in the art would know adsorbent including beads shape with different particles sizes improve the sorption surface and are desired in adsorption applications. 

Regarding claim 13 which depends on claim 10, Johnson combined with Enguist fail to disclose the material includes one or a plurality of Nafion beads.  
CENG teaches Nafion as a  component (¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine CENG’s Nafion with Johnson’s system for the same combination and motivation provided for independent claim 10.
Johnson as modified by CENG fails to explicitly teach wherein the Nafion material is a plurality of Nafion beads.
Davis teaches beads as a molecular sieve resin beads for adsorption (¶0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Davis’s beads for Nafion in Johnson’s (modified by CENG) low pass filter component. One of ordinary skill in the art would know adsorbent including beads shape with different particles sizes improve the sorption surface and are desired in adsorption applications. 

Regarding claim 23 which depends on claim 19, 
Johnson fails to disclose the material includes one or a plurality of Nafion beads.  
CENG teaches Nafion as a  component (¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine CENG’s Nafion with Johnson’s system for the same combination and motivation provided for independent claim 19.
Johnson as modified by CENG fails to explicitly teach wherein the Nafion material is a plurality of Nafion beads.
Davis teaches beads as a molecular sieve resin beads for adsorption (¶0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Davis’s beads for Nafion in Johnson’s (modified by CENG) low pass filter component. One of ordinary skill in the art would know adsorbent including beads shape with different particles sizes improve the sorption surface and are desired in adsorption applications. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson , Enguist, and CENG as applied to claim 1 above, and further in view of Masle et al. (US 20060137041 A1, “Masle”).

Regarding claim 7 which depends on claim 1, Johnson combined with Enguist and CENG fail to disclose wherein the gas exchange analysis system is a leaf porometer.
Masle in Figs. 8 and 8A and [0308] [0422] [0435] [0442] teaches the gas exchange analysis system is a leaf porometer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Masle’s porometer for modifying Johnson gas exchange analysis system. One of ordinary skill in the art would know enhanced stomatal conductance per unit leaf area depend on environmental factors (Masle- ¶00142) and using promoter improves the analysis of leaves in those chambers to study their impact on the concentration of water vapor. 
The Examiner additionally notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987). See MPEP 2144(II). In the present case, utilizing a porometer for a leaf is an intended use.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson , Enguist, and CENG as applied to claims 10 and 11 above, and further in view of  Zhang * (CN 205333581 U, “Zhang”).
*machine translation cited with foreign document and utilized for providing English citations 
 Regarding claim 14 which depends on claim 11, 
Johnson combined with Enguist and Ceng fail to disclose adjusting an amount of surface area of the Nafion material exposed to the incoming airstream.  
Zhang in fig.1 teaches adjusting an amount of surface area of the Nafion material exposed to the incoming airstream (page 2 the highlighted part in the translated document).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust amount and surface area of Johnson (modified by CENG)’s material exposed to the incoming airstream. One of ordinary skill in the art would know increasing the surface area of drying material (Nafion) will result in more dehumidification and adjusting amount of Nafion with adjusting the surface area depends on the desired application make the system more efficient and reliable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2855                                                                                                                                                                                                       
/DANIEL S LARKIN/Primary Examiner, Art Unit 2855